PER CURIAM.
In State v. Harbaugh, 754 So.2d 691 (Fla.2000), the Florida Supreme Court held that, if prior convictions are elements of a crime, the prior convictions must be established by proof beyond a reasonable doubt. Appellant was convicted of felony driving under the influence and felony driving while license suspended following a trial which was conducted prior to Har-baugh, and in which the state failed to prove beyond a reasonable doubt the prior DWLS and DUI convictions which are elements, respectively, of felony DWLS and felony DUI. We accordingly reverse his felony convictions and remand for the trial court to reduce the convictions to misdemeanor DWLS and misdemeanor DUI. We find the remaining issues raised by appellant to be without merit.
GUNTHER, KLEIN and HAZOURI, JJ., concur.